Citation Nr: 0926614	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-21 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of post-traumatic esotropia with diplopia, 
bilateral pterygia, currently evaluated as 0 percent 
disabling.

2.  Evaluation of tinea cruris, currently evaluated as 0 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977 
and from June 1980 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2007, the Veteran testified before the undersigned 
at the RO.

The Veteran's claim was previously before the Board and 
remanded in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development must be completed 
prior to final adjudication of the Veteran's appeals.
 
With regard to his post-traumatic esotropia with diplopia, 
bilateral pterygia, the Veteran was afforded an examination 
in September 2008.  While the examiner diagnosed diplopia, 
the examination did not address impairment of muscle function 
or, specifically, the degree of diplopia associated with the 
Veteran's service-connected disability.  This testing is 
necessary for final adjudication of the Veteran's claim.  
Thus, the examination conducted is not adequate for rating 
purposes, and no other medical evidence of record reveals the 
degree of the Veteran's diplopia.  Another examination must 
be scheduled.

With regard to the Veteran's tinea cruris, he submitted a 
written statement in May 2009, in which he indicated that he 
had an appointment for this disability scheduled in June.  
The Veteran also indicated that he had been referred to the 
University of South Florida in Tampa for an anal manometry.  
The Board finds that these records must be requested prior to 
final adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all current VA treatment 
records pertaining to the Veteran and 
associate them with the claims file.  It 
is noted the Veteran specifically 
indicated that he was to be seen for his 
tinea cruris in June 2009.

2.  Ask the Veteran to submit a release 
for his treatment records from the 
University of South Florida in Tampa.  If 
he submits such a release, request these 
records.

3.  Schedule the Veteran for a VA eye 
examination to evaluate his post-traumatic 
esotropia with diplopia and bilateral 
pterygia.  With regard to diplopia, the 
degree of diplopia should be determined 
and noted, such that the examination will 
be adequate for evaluation purposes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

